internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-110576-99 date date company m business subsidiaries affiliates partnerships plr-110576-99 shareholders sources state a b c plr-110576-99 d e f g this letter responds to a letter from your authorized representative dated date submitted on behalf of company requesting a ruling that the income received by company from the sources including its distributive shares from the partnerships is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company was incorporated in state on a and elected to be an s_corporation effective b since its inception company has been engaged in the business and has been owned and controlled by the family of m the entire period prior to b company formed subsidiaries wholly owned by company effective c subsidiaries were merged into company company and its shareholders formed affiliates over time these companies are owned either by company or by shareholders or by both on c company had accumulated_earnings_and_profits e_p of d it made a timely election under sec_1368 to distribute e_p first then made distributions in e sufficient to reduce e_p to zero on f company and the service executed form 872-r agreeing to extend the statute_of_limitations for assessment for tax_year g plr-110576-99 except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that royalties means all royalties including mineral oil_and_gas royalties and amounts received for the privilege of using patents copyrights secret processes and formulas good will trademarks tradebrands franchises and other like property the gross amount of royalties is not reduced by any part of the cost of the rights under which the royalties are received or by any amount allowable as a deduction in computing taxable_income sec_1_1362-2 provides that royalties does not include royalties derived in the ordinary course of a trade_or_business of franchising or licensing property royalties received by a corporation are derived in the ordinary course of a trade_or_business of franchising or licensing property only if based on all the facts and circumstances the corporation i created the property or ii performed significant services or incurred substantial costs with respect to the development or marketing of the property sec_1_1362-2 provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation plr-110576-99 sec_1_1362-2 provides that rents does not include produced_film_rents as defined under sec_543 sec_543 defines produced_film_rents as payments received with respect to an interest in a film for_the_use_of or right to use such film but only to the extent that such interest was acquired before substantial completion of production of such film in the case of a producer who actively participates in the production of the film such term includes an interest in the proceeds or profits from the film but only to the extent such interest is attributable to such active_participation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type sec_1_1362-7 provides that for tax years of an s_corporation and all affected_shareholders that are not closed the s_corporation and all affected_shareholders may elect to apply the provisions of sec_1_1362-2 to make the election the corporation and all affected_shareholders must file a return or an amended_return that is consistent with these rules for the tax_year for which the election is made and each subsequent tax_year for purposes of this section affected_shareholders means all shareholders who received distributive shares of s_corporation items in the tax_year for which the election is made and all shareholders of the s_corporation for all subsequent tax years to effectuate the application of sec_1_1362-2 to prior years the service will permit s_corporations and their shareholders to revoke an election made under sec_1368 see preamble to t d f_r reprinted pincite_2_cb_225 after applying the applicable law and regulations to the facts as presented in this ruling_request we conclude that the income that company receives from the sources either directly or as part of its distributive_share of partnership income is not passive_investment_income under sec_1362 plr-110576-99 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s eligibility to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
